Colie, J. S. C.
On the return of an order to show cause, the court rules that the petition signed by two of the applicants with their correct last names, but only initials, were valid signatures, although the election registry showed that it was signed in each case by the given name of the two individuals.
 The court also holds that the petitions were not invalid by reason of N. J. S. A. 19:23-7, which requires that the contents of the petitions shall set forth that the signers are qualified voters of the State and, among other things, “That at the last General Election, preceding the execution of the petition, they voted for a majority of the candidates of such political party.”
The court expressly holds that so much of the N. J. S. A. 19:23-7 as requires the petitioners to disclose how they voted at the last general election is unconstitutional, and to that extent the court declares N. J. S. A. 19:23-7 unconstitutional, the court being firmly of the opinion that the quoted phrase can be deleted therefrom, without in any sense destroying the intent and purpose of that section of the Statute.